                            1   Teresa C. Chow, Esq. (SBN 237694)
                                tchow@bakerlaw.com
                            2   BAKER & HOSTETLER LLP
                                11601 Wilshire Boulevard, Suite 1400
                            3   Los Angeles, CA 90025-0509
                                Telephone:       310.820.8800
                            4   Facsimile:       310.820.8859
                            5   Attorneys for Defendant
                                FRESNO COMMUNITY HOSPITAL AND
                            6   MEDICAL CENTER d/b/a/ COMMUNITY
                                MEDICAL CENTERS
                            7
                                (Additional Counsel Listed on Next Page)
                            8
                            9
                           10                        UNITED STATES DISTRICT COURT
                           11                       EASTERN DISTRICT OF CALIFORNIA
B AKER & H OSTE TLER LLP




                           12   RAGINA BELL, individually and on                 Case No.: 2:20-cv-02500-WBS-DS
   A TTORNEYS AT L AW




                                behalf of all other similarly situated,
      W ASHINGTO N




                           13                                                    STIPULATION AND ORDER TO
                           14                   Plaintiff,                       EXTEND TIME TO RESPOND TO
                                                                                 PLAINTIFF’S FIRST AMENDED
                           15          v.                                        CLASS ACTION COMPLAINT

                           16   COMMUNITY MEDICAL CENTERS;                       Current Response Due: Disputed
                                and DOES 1-100, Inclusive,                       New Response Due:     06/18//2021
                           17
                                                Defendants.                      Action Filed:                    10/27/2020
                           18                                                    Removal Date:                    12/17/2020
                                                                                 FAC Filed:                       04/20/2021
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

                                                                                STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO
                                                      PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT; CASE NO.: 2:20-CV-02500-WBS-DS
                            1   Zachary M. Crosner, Esq. (SBN 272295)
                                zach@crosnerlegal.com
                            2   Blake R. Jones (SBN 211221)
                                blake@crosnerlegal.com
                            3   Michael R. Crosner (SBN 41299)
                                mike@crosnerlegal.com
                            4   CROSNER LEGAL, P.C.
                                9440 Santa Monica Blvd., Suite 301
                            5   Beverly Hills, CA 90210
                                Telephone:        310.496.5818
                            6   Facsimile:        310.510.6429
                            7   Abbas Kazerounian, Esq. (SBN 249203)
                                ak@kazlg.com
                            8   Mona Amini, Esq. (SBN 296829)
                                mona@kazlg.com
                            9   KAZEROUNIAN LAW GROUP, APC
                                245 Fischer Avenue, Unit D1
                           10   Costa Mesa, CA 92626
                                Telephone:       800.400.6808
                           11   Facsimile:       800.520.5523
B AKER & H OSTE TLER LLP




                           12   Attorneys for Plaintiff
   A TTORNEYS AT L AW




                                RAGINA BELL
      W ASHINGTO N




                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

                                                                             -2-
                                                                      STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO RESPOND TO
                                                      PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT; CASE NO.: 2:20-CV-02500-WBS-DS
                            1         IT IS HEREBY STIPULATED AND AGREED, by and between RAGINA
                            2   BELL (“Plaintiff”) and FRESNO COMMUNITY HOSPITAL AND MEDICAL
                            3   CENTER d/b/a/ COMMUNITY MEDICAL CENTERS (“Community Medical
                            4   Centers,” and together with Plaintiff, the “Parties”), by and through their respective
                            5   attorneys, and subject to Court approval, that Community Medical Centers shall
                            6   have an extension of time to respond to Plaintiff’s First Amended Class Action
                            7   Complaint, up to and including June 18, 2021, without prejudice to seek further
                            8   extension upon written agreement.
                            9         Whereas, on October 27, 2020, Plaintiff filed this action in the Superior
                           10   Court of the State of California for the County of Sacramento;
                           11         Whereas, on December 17, 2020, former defendant Blackbaud, Inc.
B AKER & H OSTE TLER LLP




                           12   (“Blackbaud”) removed the action to this Court;
   A TTORNEYS AT L AW
      W ASHINGTO N




                           13         Whereas, that same day, on December 17, 2020, Plaintiff voluntarily
                           14   dismissed Blackbaud from the case;
                           15         Whereas, Plaintiff did not serve defendant Community Medical Centers with
                           16   a copy of the initial complaint;
                           17         Whereas, on April 20, 2021, Plaintiff filed her First Amended Class Action
                           18   Complaint, and emailed a copy to counsel for Community Medical Centers;
                           19         Whereas, the Parties disagree about whether or not this was effective service,
                           20   but have agreed to resolve this disagreement: Community Medical Centers agrees
                           21   that service of the First Amended Class Action Complaint was effective as of May
                           22   10, 2021, and Plaintiff agrees that Community Medical Centers’ response to
                           23   Plaintiff’s First Amended Class Action Complaint shall be due June 18, 2021; and
                           24         Whereas, the Parties have not previously requested or obtained any extension
                           25   of time for Community Medical Centers to respond to the First Amended Class
                           26   Action Complaint.
                           27         Based on the facts above and the Parties’ agreement, it is hereby stipulated
                           28   pursuant to Eastern District of California Local Rule 144, and subject to Court

                                                                             -3-
                                                                      STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO RESPOND TO
                                                      PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT; CASE NO.: 2:20-CV-02500-WBS-DS
                            1   approval, that Defendant may have up to and including June 18, 2021 to respond to
                            2   the First Amended Complaint.
                            3         IT IS SO STIPULATED.
                            4
                            5
                                Dated: May 19, 2021                    BAKER & HOSTETLER LLP
                            6
                            7                                          By:     /s/ Teresa C. Chow
                            8                                                  Teresa C. Chow

                            9                                          Attorneys for Defendant
                                                                       FRESNO COMMUNITY HOSPITAL AND
                           10                                          MEDICAL CENTER d/b/a/ COMMUNITY
                                                                       MEDICAL CENTERS
                           11
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW




                                Dated: May 18, 2021                    CROSNER LEGAL, P.C.
      W ASHINGTO N




                           13
                           14                                                  /s/ Chad A. Saunders
                                                                       By:     (as authorized on May 19, 2021)
                           15                                                  Zachary M. Crosner, Esq.
                                                                               Blake R. Jones, Esq.
                           16                                                  Chad A. Saunders, Esq.
                                                                               Michael R. Crosner, Esq.
                           17
                                                                       Attorneys for Plaintiff
                           18                                          RAGINA BELL
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

                                                                            -4-
                                                                     STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO RESPOND TO
                                                     PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT; CASE NO.: 2:20-CV-02500-WBS-DS
                            1                                             ORDER
                            2         The Court, having read and considered the Parties’ Stipulation to Extend
                            3   Time to Respond to Plaintiff’s First Amended Class Action Complaint, and for
                            4   good cause appearing, HEREBY ORDERS that Community Medical Centers may
                            5   have up to and including June 18, 2021 to respond to the First Amended Class
                            6   Action Complaint.
                            7         The Scheduling Conference is continued to September 13, 2021 at 1:30
                            8   p.m. A joint status report shall be filed no later than August 30, 2021.
                            9
                           10         IT IS SO ORDERED.
                           11   Dated: May 21, 2021
B AKER & H OSTE TLER LLP




                           12
   A TTORNEYS AT L AW
      W ASHINGTO N




                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

                                                                             -5-
                                                                      STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO RESPOND TO
                                                      PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT; CASE NO.: 2:20-CV-02500-WBS-DS
